UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-4331


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

VINCENT A. WILLIAMS, a/k/a V,

                  Defendant - Appellant.



                           No. 13-4467


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TORRY VON ZENON,

                  Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:12-cr-00047-HEH-10; 3:12-cr-00047-HEH-5)


Submitted:    February 26, 2014             Decided:   April 29, 2014


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.
Affirmed by unpublished per curiam opinion.


John F. McGarvey, JOHN F. MCGARVEY, ATTORNEY AT LAW, Glen Allen,
Virginia, for Appellant Vincent A. Williams.    Steven P. Hanna,
Richmond, Virginia, for Appellant Torry Von Zenon.       Dana J.
Boente, Acting United States Attorney, Peter S. Duffey,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Vincent        A.    Williams      (“Vincent”)          and       Torry    Von       Zenon

(collectively,           “Appellants”)        appeal     their          convictions         for

conspiracy     to    possess      with       the     intent       to    distribute         five

kilograms or more of cocaine hydrochloride, see 21 U.S.C. § 846,

and attempting to possess with the intent to distribute cocaine

hydrochloride, see 21 U.S.C. § 846, 18 U.S.C. § 2.                              Finding no

error, we affirm.

                                             I.

     Appellants          were   both     indicted       in    a        first   superseding

indictment.         They both pleaded not guilty and were convicted

following a jury trial.           Vincent and Zenon were sentenced to 250

months’ and 384 months’ imprisonment, respectively.                                  They now

challenge     the    sufficiency        of    the     evidence          supporting        their

convictions.        Viewing the evidence presented at trial in the

light most favorable to the government, as we must, see United

States v. Penniegraft, 641 F.3d 566, 571 (4th Cir. 2011), the

record reveals the following.

     Vincent’s       stepfather        Dion       Williams    (“Dion”)         was    a    drug

dealer in Richmond, Virginia.                     Beginning in January 2012, he

contacted a man named Hiram Alvarez, who lived in California,

concerning Dion’s interest in purchasing a large quantity of

cocaine.      Dion told Alvarez he could raise as much as $2.5

million for the purchase of 100 kilograms of cocaine.                                Alvarez,

                                              3
in    turn,     contacted     a    man    known     to     him    by    the    name       “Jose.”

Unbeknownst to Alvarez or Dion, Jose, whose full name was Jose

Burgueno Urias, was working as a confidential source for the

Drug Enforcement Administration (“DEA”), and Urias reported the

solicitation to the DEA.                  The DEA and Urias agreed that Urias

would set up the transaction, even though the drugs would never

actually be delivered.

       On that basis, Urias undertook to set up the deal.                                    Dion

offered to allow Alvarez or his representative the chance to

come    to    the    East    Coast    and    make        the    transaction         with    Dion.

Alvarez selected Pedro Santana to be his agent.                                 Accordingly,

Urias and Santana, along with one other confidential informant,

flew     into    Richmond,         Virginia        on     January       26,    2012.         Upon

arriving, they rented a car, drove to a Baltimore-area hotel,

and    met    with   Dion    in     the    early        morning    of    January      27.     At

approximately         9:30    a.m.,       Dion      led     the     group      to    a     nearby

apartment       in   a   gated     complex.         The        apartment      was    leased   to

Zenon.

       The fact that the apartment was in a gated community made

it     difficult      for    law     enforcement           to     conduct      surveillance.

However, almost immediately after Dion brought Urias and Santana

to    the    apartment,      DEA     Special       Agent       Jason    Alznauer         observed

Zenon standing near the apartment complex’s front gate where he

appeared to be watching cars coming and going through the gates.

                                               4
In fact, Alznauer told his partner that he believed Zenon was

conducting counter-surveillance.                    Zenon was wearing a black knit

skull    cap   and   black       puffy      jacket.        Zenon      was   observed   soon

thereafter standing at the end of the apartment building talking

on a cellular telephone and then walking around the back of the

building.         Within     a       few    minutes,       a    man    matching   Zenon’s

description was observed at the other corner of the apartment

complex, standing in the middle of the road, looking around.

     The meeting inside the apartment lasted less than an hour,

during    which      time    Dion          showed    the       confidential    informants

approximately $300,000 in currency and told them he would need

more time to obtain the rest of the money. 1                       At about 10:30 a.m.,

Santana and the confidential informants left the apartment and

returned to the hotel.

     Dion later contacted them and they agreed to return to the

apartment around 6:00 p.m.                  Approximately 10 minutes before the

men arrived, officers observed a green pickup truck drive into

Zenon’s garage, and they saw Zenon exit the vehicle wearing a

black    puffy    jacket,        a   reflective       vest,      and   a    hardhat.    He

removed a plastic trashbag from the truck and placed it in front


     1
       When the men went upstairs, they encountered Vincent
sleeping on a sofa.      Dion told Urias not to worry because
Vincent was his son.   Vincent got up and went into the bedroom
and did not come out during that meeting.



                                               5
of the garage, then moved the truck out of the garage and parked

it in a parking space nearby.                  Zenon next reentered the garage

on foot and shut the outer door.

       When   Santana,        Dion,    and     the        informants      arrived     a   few

minutes later, they parked in the same garage and entered the

apartment through stairs from the garage.                         Vincent was waiting

in the garage when the men arrived.                         Vincent picked up a box

containing a large amount of currency and carried it into the

apartment.

       Inside the apartment, Dion, Vincent, the two informants,

and    Santana    spent       about    two    and     a    half   hours     counting      the

currency, primarily using electronic money counters.                               Vincent,

who    already    knew     how    to    operate       the     machines,      was     helping

“during the entire time.”                J.A. 100.            In Vincent’s presence,

Dion proceeded to discuss the drug deal and the future dealings

that Dion anticipated.            He specifically noted that Vincent had

not enjoyed studying or working in a restaurant and that the

only     thing   he     did     like    was        “counting      kilos    and      counting

paquetes,” which Urias testified referred to money packages and

cocaine.         J.A.     101.         Urias       testified      that     he    also     had

discussions at that time with Dion about the 100 kilograms of

cocaine that Urias was going to give him in exchange for the

money.     Urias explained that because the cocaine kilograms were

square in shape, he referred to them as “squares.”                               J.A. 102.

                                               6
Urias further testified that Dion had told him at this time that

it would be Vincent who would be coming to the apartment to

receive future cocaine purchases.                 Urias testified that Dion had

advised him that they were safe and secure because Dion had

people outside “guarding and to make sure no police came.”                           J.A.

104.

       As the amount of money the men had counted approached $1.5

million, Urias told Dion that they would begin the process of

retrieving and bringing up the 100 kilograms of cocaine, and

Urias,    Santana,     and   the     other       informant   left       the   apartment.

Shortly      thereafter,      a     S.W.A.T.       team    made     entry     into    the

apartment through the front door and officers executed a search

warrant on the apartment.             The first officer to enter observed

Vincent      flee    the   living    room    to     the   back     of   the   apartment

carrying what appeared to be a handgun.                    Officers found Vincent

hiding in a bathroom, and they located a .45 caliber handgun

along the path Vincent had taken toward the bathroom.                          Officers

found Dion and Zenon hiding in the pantry in the kitchen.

       The officers also found approximately $1.5 million stacked

in   plain    view    on   the    carpet     in    the    living    room;     two    money

counting machines, both of which were turned on, in the kitchen;

a .44 caliber revolver on the kitchen counter near where the

officers had found Zenon; 15 cellular telephones; packing tape

to package the cash; and a black puffy coat, hard hat, and

                                             7
reflective vest, matching the description of those that Zenon

had been seen wearing earlier.

                                                  II.

                                                   A.

       Vincent       argues       that       the        evidence    was     insufficient        to

sustain his conspiracy conviction.                        We disagree.

       The “jury verdict must be sustained if there is substantial

evidence, taking the view most favorable to the Government, to

support it.”          United States v. Burgos, 94 F.3d 849, 862 (4th

Cir.   1996)       (en    banc)       (emphasis          and    internal     quotation     marks

omitted).          “Substantial evidence is evidence that a reasonable

finder    of       fact    could      accept       as     adequate     and     sufficient      to

support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”        United States v. Green, 599 F.3d 360, 367 (4th Cir.

2010) (internal quotation marks omitted).

       “To    prove       conspiracy         to    possess       cocaine     with    intent     to

distribute,         the     Government            must     establish       that:         (1)   an

agreement to possess cocaine with intent to distribute existed

between      two    or    more     persons;        (2)     the     defendant      knew   of    the

conspiracy;         and    (3)    the       defendant          knowingly    and     voluntarily

became a part of this conspiracy.”                         United States v. Wilson, 135

F.3d     291,      306     (4th       Cir.     1998)       (internal        quotation      marks

omitted).           “Proof       of     a    conspiracy          may   of     course      be   by

circumstantial evidence; it need not and normally will not be by

                                                   8
direct evidence.”            United States v. Mabry, 953 F.2d 127, 130

(4th Cir. 1991) (internal quotation marks omitted).                           “Once it

has been shown that a conspiracy exists, the evidence need only

establish      a    slight     connection    between      the   defendant      and    the

conspiracy to support conviction.”                 United States v. Brooks, 957

F.2d   1138,       1147   (4th    Cir.   1992).         To    prove    the    crime    of

attempted possession of cocaine with intent to distribute, the

government must establish

       that (1) the defendant had the requisite intent to
       commit a crime; (2) the defendant undertook a direct
       act in a course of conduct planned to culminate in his
       commission of the crime; (3) the act was substantial,
       in   that  it   was  strongly  corroborative   of  the
       defendant’s criminal purpose; and (4) the act fell
       short of the commission of the intended crime due to
       intervening circumstances.

United States v. Pratt, 351 F.3d 131, 135 (4th Cir. 2003).

       Vincent does not dispute that the evidence was sufficient

to show that he agreed to and in fact did intentionally aid Dion

in a criminal undertaking by assisting in counting the currency.

However, Vincent claims that the evidence was not sufficient to

create    a    reasonable        inference       that   he    knew    the    particular

illegal purchase to which the currency was to be put, i.e., that

it was going to be used to purchase cocaine.                    We disagree.

       Urias       testified     regarding       Dion’s      discussions     with     him

during the approximately two and a half hours that Dion, Urias,

and Vincent spent counting the currency in the apartment.                           Urias


                                             9
testified       that    Dion      told   Urias,      in    front     of    Vincent,         that

Vincent had not liked working in a restaurant and studying and

that    the    only     thing      Vincent    liked       was   “counting        kilos      and

counting       paquetes,”       which    Urias      explained       referred      to    money

packages and cocaine.              J.A. 101.      He testified that he also had

discussions at that time with Dion about the cocaine that Urias

was going to give Dion in exchange for the money as well as the

fact    that    it     would      be   Vincent    who      would    be    coming       to   the

apartment      to    pick    up    future    drug      deliveries.         Especially        in

light    of     those       discussions,      a     jury     could       have    reasonably

concluded that Vincent was well aware of the purpose for which

the currency was to be used.

                                             B.

       Zenon also maintains that the evidence was insufficient to

support his involvement in the charged crimes.                       We disagree.

       Zenon was the lessee of the apartment where the initial

meeting and the money counting took place, and he was found in

the kitchen of the apartment hiding with Dion in the pantry

while approximately $1.5 million dollars was stacked up on the

floor of the living area, in plain view.                        Additionally, a jury

could reasonably conclude that Zenon had been operating as a

lookout for the morning meeting and that he had been preparing

for    the    afternoon      meeting      when    he      arrived    at    the    apartment



                                             10
minutes before the informants and backed the truck out of the

garage and parked it in a nearby parking space.

                                      III.

     For     the    foregoing     reasons,    Appellants’        convictions   are

affirmed.     We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented    in     the   materials

before   this      court   and   argument    would   not   aid    the    decisional

process. 2

                                                                           AFFIRMED




     2
       We have reviewed the additional arguments contained in the
supplemental pro se brief.



                                       11